Citation Nr: 0603777	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.    

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge of the Board, sitting in 
Montgomery, Alabama.  The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary is warranted before the claim can be 
adjudicated on its merits.  Such development would help 
ensure that the veteran's due process rights, including those 
associated with the Veterans Claims Assistance Act of 2000 
(VCAA), as amended, are met.  The bases for remand are set 
forth below.

The service medical records document the veteran's report in 
1970 that he "had had contact with an individual who later 
came down with infectious hepatitis within the past two to 
three weeks."  They include evidence that the veteran was 
diagnosed with infectious hepatitis and hospitalized for 
approximately seven weeks during active duty.  Active 
symptoms typically associated with hepatitis, such as 
jaundice, apparently were not present as of the October 1970 
separation medical examination; however, the examination 
report does document the 1970 diagnosis of infectious 
hepatitis.  Post-service, VA clinical records dated in 2001 
document treatment for hepatitis characterized as Type C.


The record also includes a document apparently drafted by the 
veteran's counsel containing various prepared statements and 
corresponding "yes" and "no" blanks which were checked off 
and signed in September 2005 by a private doctor who 
reportedly is a practitioner in digestive disorders, not 
infectious diseases.  This document is proffered as proof of 
an etiological link between "infectious" hepatitis 
diagnosed in 1970 and current hepatitis, characterized as 
"type C" in VA clinical records, even though this doctor 
apparently did not actually diagnose the veteran with 
hepatitis C nor confirm that diagnosis of hepatitis C is 
conclusively supported by laboratory results obtained 
elsewhere.  In pertinent part, this doctor checked "yes" to 
the prepared statement: "If [the veteran] was diagnosed with 
infectious hepatitis and hospitalized [for seven weeks in 
1970] and is now diagnosed with HCV [hepatitis C virus], then 
it is at least as likely as not that he was actually 
suffering from HCV in 1970."        

Complicating the analysis of this claim is that a specific, 
accurate test for hepatitis C was not available until around 
1989.  While currently hepatitis could be distinguished among 
various types -- such as Types A, B, or C -- such explicit 
distinctions apparently did not exist when the veteran was 
initially diagnosed with "infectious" hepatitis in 1970.  
Thus, this claim presents a number of key medical issues: (a) 
whether the record presents a definite, confirmed diagnosis 
of hepatitis C presently; and (b) whether, in essence, the 
veteran's liver disorder documented in 1970 is, in essence, 
one and the same as that presently manifested and 
characterized in VA clinical records as hepatitis C.

The Board has carefully reviewed the entire record, and in 
particular, the private doctor's September 2005 response to 
questions posed by the veteran's attorney.  It finds that 
deferment of a decision on the merits is the most appropriate 
disposition at this time pending a medical evaluation by a 
specialist to conclusively determine, based on appropriate 
testing, whether the veteran does now have hepatitis C; if 
so, whether the liver disorder characterized as "infectious 
hepatitis" in 1970 was at least as likely as not hepatitis 
C; and whether the current diagnosed disorder is at least as 
likely as not etiologically related to active duty.  

Further, in addition to service medical records and VA 
clinical records, the claims file includes private treatment 
records and a Social Security Administration (SSA) 
administrative law judge's 2003 decision.  A careful review 
of the SSA decision does reflects that history of hepatitis C 
was considered along with various physical disabilities to 
result in a disability determination for SSA compensation 
benefits.  On remand, the veteran should be asked to 
specifically name the doctors or other medical professionals 
who treated or tested him for liver disease or hepatitis 
since service.  If he does so, the RO should ensure that such 
treatment records, to the extent any are not presently in the 
claims file, are obtained and associated with the record 
before the aforementioned examination takes place.    

The following actions are directed on remand, after which the 
time RO is to readjudicate the claim de novo:

The Board directs the following, after which the claim is to 
be adjudicated de novo:

1.  Inform the veteran that he should 
identify all medical professionals who 
treated or tested him since service for 
liver problems or hepatitis.  If he has the 
records of any such providers, or lay 
evidence pertaining to this claim, he 
should provide them.  Advise him that VA 
can assist him in obtaining any missing 
evidence if he identifies the sources of 
such evidence.  If he does so, then assist 
him in claim development consistent with 
VCAA.  Associate with the claims file any 
records obtained.  

2.  Ensure that any missing or more 
contemporaneous VA clinical records are 
obtained and associated with the claims 
file.  

3.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.


4.  After completing the above, schedule 
the veteran for a VA compensation and 
pension examination by a medical doctor who 
is a gastroenterologist, infectious disease 
physician, or hepatologist.  First, the 
examiner should determine what liver 
disease the veteran currently has, and if 
he has hepatitis, which type of hepatitis.  
The examiner should ensure that the 
diagnosis is based on appropriate tests, 
such as liver function testing and other 
serological testing.  Then, for each 
current diagnosis, the examiner should 
opine whether the diagnosed current liver 
disorder is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability less than 50 percent) related 
to active service, including the 1970 
diagnosis of "infectious hepatitis."  

The opinions expressed should be supported 
by a discussion of pertinent history, such 
as any and all applicable risk factors.  
Possible risk factors include the veteran's 
reported foot surgery as a teenager before 
entering service, and back surgery in 1973 
due to a job injury after discharge, and 
long-term intravenous drug use.   

If any etiology opinion or diagnosis cannot 
be given without resorting to conjecture or 
speculation, whether due to inconclusive 
clinical or laboratory findings or any 
other reason, the examiner should so state 
and explain why.  

Associate with the claims file the 
examination report and any diagnostic or 
laboratory test results.

5.  Thereafter, review the entire claims 
folder and readjudicate the claim.  If the 
decision remains unfavorable, then issue an 
updated Supplemental Statement of the Case 
and give the veteran and his counsel an 
appropriate opportunity to respond.  Then, 
if in order, return the appeal to the 
Board.

The veteran is advised that a failure to appear for a VA 
medical examination, if scheduled, could result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2005).  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on remanded matter(s).  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


